Citation Nr: 1613055	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 10 percent for right foot diabetic peripheral neuropathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left foot diabetic peripheral neuropathy. 

4.  Entitlement to an effective date earlier than June 28, 2012 for the award of service connection for diabetic peripheral neuropathy of the right and left feet. 

5.  Entitlement to service connection for residuals of a left shoulder shrapnel wound. 

6.  Entitlement to service connection for residuals of an injury to the bilateral shoulders and thumbs, to include as secondary to service-connected diabetes mellitus. 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.  He is a recipient of a Purple Heart and Combat Action Ribbon with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires treatment with an oral hypoglycemic agent and a restricted diet; it has not required regulation of the Veteran's occupational or recreational activities by a medical professional.

2.  The Veteran's diabetic peripheral neuropathy of the right foot manifests incomplete paralysis of the posterior tibial nerve that is no more than moderate.

3.  The Veteran's diabetic peripheral neuropathy of the left foot manifests incomplete paralysis of the posterior tibial nerve that is no more than moderate.

4.  A claim for entitlement to service connection for diabetic peripheral neuropathy of the right and left feet was inferred from the Veteran's January 3, 2012 claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU); a claim for service connection for diabetic peripheral neuropathy was not received prior to January 3, 2012.

5.  The currently-assigned effective date of June 28, 2012 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.

6.  The Veteran does not have any chronic residuals of an in-service left shoulder shrapnel wound.

7.  A bilateral shoulder disability, currently diagnosed as degenerative joint disease (DJD) and left rotator cuff impingement syndrome, was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

8.  A bilateral thumb disability, currently diagnosed as chronic strains and left DJD, was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2015).

2.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right foot are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Codes 8525, 8725.

3.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left foot are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Codes 8525, 8725.

4.  An effective date earlier than June 28, 2012 for the award of service connection for diabetic peripheral neuropathy of the right and left feet is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.310, 3.400.

5.  A chronic residual of a left shoulder shrapnel wound was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  The Veteran's chronic bilateral shoulder and bilateral thumb disabilities were not incurred in or aggravated by active military service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetes Mellitus

Service connection for diabetes mellitus was granted in a March 2011 rating decision based on the Veteran's herbicide exposure while serving in Vietnam.  An initial 20 percent evaluation was assigned effective April 14, 2010.  The current 20 percent evaluation was continued in the July 2012 rating decision on appeal.  The Veteran contends that a higher evaluation is warranted as his disability manifests symptoms more severe than those contemplated by the initial rating assignment.

The Veteran's disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with an increased evaluation.  Although the record establishes that the Veteran's diabetes is treated with multiple daily doses of an oral hypoglycemic agent and a restricted diet, there is no medical evidence of regulation of activities.  In fact, the November 2010, June 2012, and March 2014 VA examiners specifically found that the Veteran's activities were not regulated due to diabetes.  The VA examiners also determined that the Veteran did not require hospitalization for any episodes of ketoacidosis or hypoglycemic reactions and the Veteran reported monthly or less often visits to his diabetic care provider.  His blood sugar was often characterized as not well-controlled by his VA health care providers, but there is simply no evidence he has required regulation of activities to manage his diabetes.  Thus, the objective evidence does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by a rating in excess of 20 percent.

The Board has also considered whether there was compensable complications of the diabetes other than the separately rated peripheral neuropathy of the lower extremities, as directed by Note (1).  The evidence does not currently show any such compensable complications.  The Veteran has occasionally reported experiencing erectile dysfunction since February 2012, but this condition has not been associated with his diabetes mellitus, has not required treatment, and the Veteran's complaints relate to the length of time he is able to maintain an erection-not to any actual deformity as required for a compensable rating under Diagnostic Code 7522.  The Board therefore finds that it not a compensable complication of service-connected diabetes.

In sum, the Veteran's diabetes mellitus requires daily treatment and a restricted diet, but has not required regulation of strenuous occupational and recreational activities.  He has also not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions or visited his diabetic health care provider twice a month or more.  The disability therefore most nearly approximates the criteria associated with the currently assigned 20 percent rating and the claim for an increased initial evaluation is denied.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Peripheral Neuropathy of the Lower Extremities

Service connection for diabetic peripheral neuropathy of the right and left feet was awarded in the July 2012 rating decision on appeal.  Initial 10 percent evaluations were assigned to each foot, effective June 28, 2012.  The Veteran contends that increased ratings are warranted as his feet manifest pain and numbness that is more severe than that contemplated by the current ratings. 

The Veteran is currently in receipt of a 10 percent evaluation for diabetic peripheral neuropathy of each foot as neuritis under Diagnostic Code 8725.  This diagnostic code utilizes the specific criteria contained in Diagnostic Code 8525 for rating paralysis of the posterior tibial nerve.  Under Diagnostic Code 8525, complete paralysis of the posterior tibial nerve with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired warrants a maximum 30 percent rating.  Severe incomplete paralysis warrants a 20 percent rating, while a 10 percent rating is assigned for moderate or mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

The Board finds that a rating in excess of 10 percent is not warranted for diabetic peripheral neuropathy of the right or left foot as the disabilities most nearly approximate incomplete paralysis that is no more than moderate.  The Veteran's neuropathy is productive of pain, paresthesias, and numbness of the bilateral feet.  The severity of the symptoms was characterized by the June 2012 and March 2014 VA examiners as moderate in degree.  The VA examiners also observed decreased sensation in both lower extremities and found that the Veteran experienced limitations to standing and walking that affected his occupational functioning.  Despite these findings, the Veteran maintained full strength and reflexes in the lower extremities and his peripheral neuropathy was described by the June 2012 VA examiner as sensory without any motor component.  Impairment of this nature is characterized as no more than moderate in accordance with 38 C.F.R. § 4.124a.  VA treatment records also show that the Veteran's feet were consistently described as normal during diabetic foot examinations at the Honolulu VA Medical Center (VAMC).  In fact, treatment records only document one instance of complaints related to the Veteran's neuropathy: in March 2013 when he reported experiencing tingling in his toes at a VA podiatry consultation.  The Board therefore concludes that the medical and lay evidence clearly establishes that the Veteran's diabetic peripheral neuropathy of the right and left feet most nearly approximates moderate incomplete paralysis and initial ratings in excess of 10 percent are not warranted. 




Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's diabetes mellitus and associated peripheral neuropathy of the feet are manifested by symptoms such as elevated blood sugar levels and loss of sensation and pain in the feet.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to diabetes and peripheral neuropathy.  He is not in receipt of Social Security disability benefits and while he is no longer self-employed in the IT field, he has not alleged that it is a result of his service-connected diabetes and peripheral neuropathy since the March 2015 rating decision denying entitlement to TDIU.  There is no medical evidence that the Veteran's diabetes and associated conditions have interfered with his employment beyond a general limitation to his ability to walk and stand for prolonged periods.  The Veteran has also not stated that he is unable to perform his work duties due to service-connected diabetes and peripheral neuropathy of the feet.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected conditions at issue.


Earlier Effective Date Claim

As noted above, service connection for peripheral neuropathy of the right and left feet as secondary to service-connected diabetes mellitus was granted in the July 2012 rating decision on appeal.  The RO assigned an initial 10 percent evaluation for each foot effective June 28, 2012, the date the conditions were first diagnosed.  The Veteran contends that earlier effective dates are warranted as his diabetic peripheral neuropathy manifested prior to June 2012. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

On January 3, 2012, VA received the Veteran's claim for entitlement to TDIU.  The RO interpreted the claim to include an increased rating claim for service-connected diabetes mellitus and presumably, service connection for any identified diabetic complications such as peripheral neuropathy of the feet.  Service connection for diabetic peripheral neuropathy of the feet was granted in the July 2012 rating decision on appeal and an effective date of June 28, 2012 was assigned-the date of the VA examination first diagnosing the condition.  The claims file does not contain any earlier communication from the Veteran indicating an intent to claim service-connected compensation for neurological impairment associated with diabetes.  In fact, he never specifically filed a claim for service connection for peripheral neuropathy; the claim was inferred from the Veteran's January 2012 claim for TDIU.  Thus, the Veteran did not file a claim for service connection for peripheral neuropathy prior to January 3, 2012.  

The Board must now determine when entitlement to service connection for diabetic peripheral neuropathy arose.  The condition was first diagnosed at the June 2012 VA examination when the Veteran manifested decreased sensation of the bilateral feet and toes and reported experiencing pain and numbness of the lower extremities.   VA treatment records do not document any complaints of pain or neurological impairment of the feet prior to June 2012.  Diabetic examination of the feet was consistently normal at the Honolulu VAMC and the Veteran denied any neurological symptoms in the lower extremities at the November 2010 VA examination.  Furthermore, clinical records show that the Veteran first complained of foot numbness and tingling at the VAMC in March 2013, after the award of service connection in the July 2012 rating decision.  The Veteran has never provided any specific statements in support of his claim for earlier effective dates and has not stated when he first experienced the onset of peripheral neuropathy symptoms.  The Board therefore finds that the entitlement to service connection for diabetic peripheral neuropathy arose at the June 2012 VA examination when the Veteran first reported experiencing symptoms of the condition and it was diagnosed by a medical examiner. 

The applicable criteria in this case state that the appropriate effective date for the award of service connection based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The Veteran's claim for service connection was received in January 2012, but diabetic peripheral neuropathy was not established as a chronic disability until the June 2012 VA examination.  The Veteran is therefore already in receipt of the earliest possible effective date for the award of service connection for diabetic peripheral neuropathy.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than June 28, 2012 for the grant of service connection for diabetic peripheral neuropathy of the right and left feet can be assigned; hence, the claims for earlier effective dates must be denied.  


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Left Shoulder Shrapnel Wound

The Veteran contends that service connection is warranted for a chronic disability due to an in-service left shoulder shrapnel wound.  After review of the evidence, the Board finds that the Veteran does not have a chronic disability associated with an in-service left shoulder shrapnel injury.  Service and post-service treatment records are negative for any complaints or treatment related to a shrapnel injury of the left shoulder and none of the Veteran's physicians have diagnosed the condition.  In fact, the Veteran was provided a VA examination in November 2010 to determine the nature of the claimed disability, and he did not manifest any pain in the left shoulder, did not have a left shoulder scar, and there was no limitation to any of his activities due to a shrapnel wound.  The examiner determined that a left shoulder shrapnel wound was not shown on the current examination.  While the Veteran's VA treatment records document diagnoses of left shoulder arthritis and rotator cuff impingement syndrome, he has alleged that these conditions were incurred as a result of an in-service motor vehicle accident.  The etiology of these shoulder conditions is discussed below and there is no competent medical evidence of any disability incurred as a result of a shoulder shrapnel wound.  

The Board has considered the statements from the Veteran that he has a chronic residual disability from a left shoulder shrapnel wound.  At various times throughout the claims period, the Veteran has reported he was exposed to mortar fire and shrapnel in Vietnam; he is also a recipient of a Purple Heart and Combat Action Ribbon.  The Board therefore acknowledges that a wound caused by shrapnel is consistent with the location and nature of the Veteran's service; however, he has not provided any specific statements in support of his current claim indicating the nature, type, and symptoms resulting from any such wound to the left shoulder.  The Veteran is competent to report symptoms he experiences, but in this case, the record does not contain more than the vaguest lay evidence in support of the claim.  

Thus, the weight of the evidence is against a finding of a current disability incurred as a result of a left shoulder shrapnel wound.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim and it is denied.


Bilateral Shoulder and Bilateral Thumb Injuries

The Veteran contends that service connection is warranted for disabilities of the bilateral shoulders and thumbs as they were incurred due to injury during his active duty service in Vietnam.  Specifically, he reports that he was involved in a head-on motor vehicle collision while driving a Jeep in Vietnam in 1968.  Although he did not incur any immediate injuries as a result of the collision, he contends that he subsequently developed disabilities of the bilateral shoulders related to the in-service accident.  In the alternative, the Veteran contends that his joint conditions developed as a result of service-connected diabetes mellitus. 

The Board will first address the Veteran's contentions with respect to service connection on a direct basis.  The evidence establishes current chronic disabilities.  X-rays performed in March 2010 at the Honolulu VAMC show that the Veteran has degenerative changes of the bilateral shoulders and left thumb, as well as mild left shoulder rotator cuff impingement.  He was also diagnosed with bilateral DJD of the shoulders and left rotator cuff impingement syndrome at an April 2011 VA examination, as well as bilateral chronic thumb strains and DJD of the left thumb.  The Veteran has also consistently complained of shoulder and thumb pain at the VAMC since August 2006.  The Board therefore finds that current disabilities are demonstrated in this case.  

An in-service injury is also established.  The Veteran has consistently reported that while driving a Jeep in Vietnam in 1968 he was involved in a head-on collision with another vehicle.  Although service records do not document this incident, the Board finds that the Veteran is competent to report such events and his reports are credible.  The record also contains a July 2012 statement from another serviceman who remembers the Veteran's involvement in the Jeep accident.  Additionally, the Veteran is in receipt of various combat decorations and his description of the accident and its lack of documentation are not inconsistent with his service in a combat area.  The Board will therefore resolve any doubt in favor of the Veteran and find that the in-service Jeep collision occurred, despite the lack of any documentation in his service records. 

Turning to the third element of service connection, a nexus between the current shoulder and thumb disabilities and the in-service injury, service records do not support claim.  As noted above, service records do not document the reported accident and are negative for complaints or treatment pertaining to the shoulders or thumbs.  The Veteran has repeatedly stated that he did not seek any treatment during service for injuries associated with the Jeep collision and until the past few years, did not believe that he incurred any injury as a result of the accident.  His upper extremities were normal upon examination for separation in May 1969, and the Veteran did not report his involvement in a Jeep collision or any associated injuries at that time.  In fact, the earliest complaints of shoulder and thumb pain date from August 2006 when the Veteran was first seen at the Honolulu VAMC.  During the April 2011 VA examination, he reported the onset of thumb pain in 1978, almost 10 years after service, and shoulder pain more than 40 years after service.  There is also no objective documentation of arthritis until the X-rays performed at the VAMC in March 2010.  As there is no evidence of arthritis within a year from the Veteran's separation from service, service connection for arthritis of the shoulders or left thumb on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board also finds that the weight of the competent medical evidence is against the claims for service connection.  In support of his claim, the Veteran submitted a November 2014 letter from his VA doctor who opined it was possible the Veteran's in-service motor vehicle accident contributed to his current shoulder and thumb disabilities.  Although this statement is purportedly in favor of the Veteran's claims, the Board finds that the language used by the Veteran's physician is wholly speculative as it frames the claimed disabilities as "possibly" related to the in-service injury.  The Veteran's doctor also identifies several other potential causes of the Veteran's conditions, noting that repeated use of the shoulders and thumbs over the decades after service and the Veteran's motorcycle riding have contributed to his disabilities.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  38 C.F.R. § 3.102; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The November 2014 medical opinion is therefore not probative and amounts to "nonevidence," neither for nor against the claim as service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

There is another opinion in favor of the Veteran's claim; in May 2010, his VA primary care physician opined that his bilateral shoulder pain was likely the result of arthritis due to remote trauma, presumably the in-service Jeep accident reported by the Veteran.  The VA doctor further found that the mechanism of the Veteran's trauma suggested damage to the posterior lip of the labrum.  This medical opinion, while not commenting on the span of decades that has passed between the reported injury and the onset of symptoms other than generally identifying a "remote" trauma, does lend some support to the claims for service connection. 

Weighing against the claims for direct service connection is the opinion of the April 2011 VA examiner.  After reviewing the claims file and physically examining the Veteran, the VA examiner concluded that the Veteran's bilateral shoulder and thumb disabilities were not etiologically related to any incident of active service.  The examiner noted the many years that passed between the reported injury and the development of symptoms, to include the Veteran's lay statements that he did not experience any shoulder or thumb pain until many years after active duty service.  The examiner did not find any evidence to support the in-service incurrence of the current disabilities and provided an opinion against the claims.  

Also weighing against the claim is an August 2006 medical opinion from the Veteran's VA primary care doctor-the same physician who connected the Veteran's bilateral shoulder pain to a remote in-service trauma four years later in May 2010.  At the time of the initial shoulder examination in August 2006, the VA primary care doctor opined that the condition was the result of overuse, even with the Veteran's same reported history of a motor vehicle accident in service and subsequent development of shoulder and thumb pain.  The Board finds that these two medical opinions against the claims, one rendered by the April 2011 VA examiner after complete review of the claims file and the other by the Veteran's primary care physician prior to the initiation of a claim for VA compensation, outweigh the single medical opinion in support.  

The Veteran has also not reported a history of shoulder or thumb pain dating continuously since service.  The history he has provided is to the effect that he incurred an initial injury to the shoulders and thumbs in 1968 Jeep collision, but did not experience any symptoms of a chronic disability due to this injury until many years after service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran has not reported experiencing shoulder or thumb pain since active duty.  The record also does not document any objective evidence of shoulder or thumb conditions until August 2006, when the Veteran began treatment at the Honolulu VAMC.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not possible.

The Board has also considered the Veteran's lay statements that his current disabilities are related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of shoulder and thumb pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

After review of the complete record, the Board finds that the preponderance of the evidence is against the claims for service connection.  Although the Veteran manifests chronic disabilities of the bilateral shoulders and bilateral thumbs and has provided competent evidence of an in-service injury, the weight of the medical and lay evidence does not establish a nexus between the two.  Service records are completely negative for any evidence of chronic shoulder and/or thumb disabilities and the Veteran does not allege the onset of the conditions until many years after his in-service injury.  The record contains several medical opinions both for and against the claims, but the balance of these opinions weighs against a link between the Veteran's current disabilities and service.  Furthermore, the Veteran's lay contentions are clearly outweighed by the competent medical evidence of record.  Service connection for bilateral shoulder and thumb disabilities as directly due to service is therefore not warranted. 
Turning to whether service connection is warranted on a secondary basis, service connection is provided for a disability which is proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his disabilities of the bilateral shoulders and thumbs is caused or aggravated by service-connected diabetes mellitus.  He has not provided any medical evidence in support of this contention, but has submitted two internet articles from the Arthritis Foundation noting that there is an overlap between diabetes and arthritis.  According to the first article, research shows that people with diabetes are nearly twice as likely to have arthritis, indicating a diabetes-arthritis connection.  However, the second article explicitly states that diabetes does not cause arthritis.  Rather, diabetes is sometimes accompanied by joint symptoms and the two share at least two major risk factors: age and weight with a sedentary lifestyle and obesity contributing and worsening both.  These articles, while noting that a connection between diabetes and arthritis may be "indicated," also state that there is no etiologically relationship between the two conditions.  The Board finds that the internet articles submitted by the Veteran lack the requisite level of certainty to constitute probative evidence.  See Wallin v. West, 11 Vet. App. 509   514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the veteran's claim."); see also Sacks v. West, 11 Vet. App. 314, 317 (1998) (standing alone, the treatise evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  The Board also observes that none of the Veteran's treating physicians have indicated a link exists between the service-connected diabetes and arthritis, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  As there is no probative and competent evidence in support of the claim for secondary service connection, it must be denied.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims on any basis and they are denied. 38 U.S.C.A. § 5107(b) (West 2002).




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for entitlement to an increased rating for diabetes mellitus and service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2010 and April 2012 letters.  Notice addressing the secondary element of the Veteran's service connection claims was provided in December 2013.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the August 2010 and April 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the Veteran's claims for increased ratings and an earlier effective date for diabetic peripheral neuropathy, this appeal was initiated following an award of service connection for the underlying disabilities.  The claims for service connection for diabetic peripheral neuropathy of the right and left feet are now substantiated and the filing of a notice of disagreement (NOD) as to the July 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The January 2014 SOC informed the Veteran of what was necessary to achieve a higher rating and earlier effective date for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private health care providers who have treated the disabilities on appeal.  Additionally, the Veteran was provided proper VA examinations in November 2010, June 2012, and March 2014 to determine the severity of his service-connected diabetes and associated peripheral neuropathy of the feet.  He was also examined by VA in November 2010 and April 2011 to determine the nature and etiology of the claimed shoulder and thumb disabilities.  The record does not contain a VA medical opinion addressing whether the Veteran's claimed arthritis is secondary to service-connected diabetes, but as discussed above, the Veteran has not submitted any competent and/ or probative evidence of a link between the conditions.  The Board therefore finds that a VA opinion addressing secondary service connection is not required by the duty to assist in this case.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to an initial rating in excess of 10 percent for right foot diabetic peripheral neuropathy is denied. 

Entitlement to an initial rating in excess of 10 percent for left foot diabetic peripheral neuropathy is denied. 

Entitlement to an effective date earlier than June 28, 2012 for the award of service connection for diabetic peripheral neuropathy of the right and left feet is denied. 

Entitlement to service connection for residuals of a left shoulder shrapnel wound is denied. 

Entitlement to service connection for residuals of injury to the bilateral shoulders and thumbs, to include as secondary to service-connected diabetes mellitus, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


